DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2019/0065823).
Re claim 2-4:
Srivastava et al. shows essential elements of the instant invention quite well:
See especially figure 6, where a plurality of objects to be identified are seen from a range of different perspectives from four different cameras to help identify objects.
There are (para 0031, 0039) some five different cameras in figure 1, namely 0116, 0118, 0120, 0122, 0124. 
There is location determination for everything within the scan zone and the different coordinate systems of the different cameras are combined together (para 0050 and 0051).
Categorizing based on multiple images is seen at para 0093.
Recognizing objects is discussed continuously throughout Srivastava et al. and the entire purpose of Srivastava et al. is to identify objects for the purpose of transactions. The word “recognition” or “recognize” appears about 120 times in Srivastava et al. and the full specification should be reviewed to see all of the aspects of recognition. 
Machine learning (para 0023) plays a big role in object recognition.
The obtaining of payment info is discussed at para 0032, 0038 and 0100.
The fact that the system is a point-of-sale checkout is seen at paragraphs 0022, 0029, 0031, 0059 and 0089.
The identification of objects without needing barcodes is described at para 0036.
Regarding item pricing, see paragraphs 0038, 0045 and 0100. Products that are identified though the camera system can be looked up on the basis of price. Item information including identification, price and credit information to complete a transaction is all seen at para 0038.
A total bill is discussed at para 0045.

Re claim 5: Regarding mapping items to a specific location in the scan zone, see how location coordinates are identified in different images and combined into a common coordinate system (paragraphs 0050 and 0051).

Re claims 6 and 7: Regarding cropping each item from multiple images and performing object recognition, this is seen at figure 7. Also, note the discussion of ‘segmentation’ which describes isolating particular recognizable items within the image (segmentation is discussed at paragraphs 0087, 0132, 0137 and 0139) prior to object recognition.

Re claim 8: Regarding identifying items using stored references, see the use of the database in item recognition: paragraphs 0090, 0093, 0095 and 0099.

Re claim 9: For the use of edge detection on items that have been isolated (segmentation step) see para 0133 of Srivastava et al.

Re claim 10: Regarding dimension determination, this is discussed at para 0036 of Srivastava et al.

Re claim 11: Regarding discussion of gathering color attributes, see para 0036. See also the entire specification of  Srivastava et al., since the term ‘color’ is employed some 36 times, generally in the context of color recognition to aid in item/product recognition.

Re claims 12-14: See discussions above, which have addressed the various claimed elements.

Re claim 15 and 16: A scale integrated with the base for using weight to help in product determination is discussed in para 0030 of Srivastava et al. This is useable both in item identification and pricing.

Re claim 17: Regarding cropping each item from multiple images and performing object recognition, this is seen at figure 7. Also, note the discussion of ‘segmentation’ which describes isolating particular recognizable items within the image (segmentation is discussed at paragraphs 0087, 0132, 0137 and 0139) prior to object recognition.

Re claim 18: The use of depth cameras to provide depth information to ascertain item location within the scan zone is seen at paragraphs 0043 and 0054.

Re claims 19-21: See discussions above, which have addressed the various claimed elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,134,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure and operation of the invention as recited in the claims of patent is generally like that of the instant claims, and generally items not explicitly recited in the claims of the patent are implicit or inherent.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,375,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure and operation of the invention as recited in the claims of patent is generally like that of the instant claims, and generally items not explicitly recited in the claims of the patent are implicit or inherent.

The examiner notes that the present claims are generally broader than those of the patents, meaning that the double-patenting rejection would not necessary run the other way. This means that even though the present claims have been rejected, that does not imply that the claims of the patents would be.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876